Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Documents were electronically retrieved on February 21, 2020.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method for preparing a multi-component alloy catalyst, wherein a carbon composite having a carbon support coated with a cationic polymer is prepared, a catalytic metal containing at least two metal elements is supported on the carbon composite to prepare an alloy catalyst precursor, and the alloy catalyst precursor is washed to remove the cationic polymer.

Further, the prior art of record does not teach or suggest the claimed method of forming a membrane-electrode assembly, wherein the aforementioned method of preparing a multi-component alloy catalyst is performed, the catalyst prepared therefrom is applied to a coating release layer to produce a catalyst layer, and said catalyst layer is transferred to an electrolyte membrane.
Exemplary prior art includes:
Kim et al. (U. S. Patent No. 10,038,200), which teaches the production of a catalyst including a platinum-transition metal alloy on carbon, wherein a carbon-supported catalyst is coated with an organic polymer as a material for a carbon layer, and subjected to heat treatment under a hydrogen-deficient atmosphere to convert the organic polymer into a carbon layer, thereby forming a carbon layer-coated Pt-transition metal catalyst, followed by treating the carbon layer-coated Pt-transition metal catalyst with ozone; Kim et al. do not teach or suggest coating the carbon alone with the organic polymer, or removing the platinum prior to coating with the organic polymer;
Iwata et al. (U. S. Patent Publication No. 2009/0246601), which teaches the production of a catalyst by coating a conductive material (e.g., carbon) with a polynuclear polymer derived from a heteromonocyclic 
Roh et al. (KR 2012 0057432) and Kim et al. (KR 2015 0105742), each of which teach processes for preparing alloy catalysts by coating a catalyst with an organic polymer, followed by heat treatment; neither of these references teach or suggest removal of the organic polymer via washing, nor do these references teach or suggest coating of the carbon alone with the organic polymer, or removing the catalyst prior to coating with the organic polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited references of record provide technological background in the art of alloy catalysts their preparation, and fuel cells/membrane electrode assemblies comprising said catalysts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 12, 2021